                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 18-7497-DMG (AGRx)                                     Date     November 26, 2018

Title Miguel Martinez v. Credit One Bank                                              Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
          NONE PRESENT                                                NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES


         On October 23, 2018, the Court issued an Order setting a Scheduling Conference in this
case [Doc. # 16]. That Order required the parties to file a Joint Rule 26(f) Report and warned
that "[t]he failure to submit a joint report in advance of the Scheduling Conference . . . may result
in the dismissal of the action, striking the answer and entering a default, and/or the imposition of
sanctions." Id. at 4.

        On November 20, 2018, Plaintiff filed a unilateral Rule 26(f) report. [Doc. # 17.]
Defendant is ordered to show cause, in a written response filed by no later than December 3,
2018, why sanctions should not be imposed for its failure to cooperate in the filing of the joint
report. Failure to timely file a written response to this Order will result in the striking of
Defendant's Answer and entry of default. The filing of a proper Joint Rule 26(f) Report,
attaching the worksheet attached to the Court's October 23, 2018 Order, by the above deadline
will be deemed an adequate response.

       The December 7, 2018 Scheduling Conference is VACATED and will be rescheduled if
necessary.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
